DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,913,835. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kanungo et al. (# US 2016/0176185) discloses printing system (figure: 3). However, Kanungo et al. are silent about c) an imaging station at which energy in the form of electromagnetic (EM) radiation is applied via the rear side of the transfer member to selected regions of the particles coated imaging surface to render the particles thereon tacky within the selected regions; and d) a transfer station at which the imaging surface and the surface of the substrate, or respective segments thereof, are pressed against one another to cause transfer to the surface of the substrate of only the regions of the particle coating that have been rendered tacky, wherein (e) the rear side of the transfer member is formed of a body transparent to the EM radiation, and (f) an EM radiation absorbing layer made of an elastomeric silicone is provided on the front side of the transfer member adjoining the transparent body, the imaging surface being formed on, or as part of, the radiation absorbing layer.
(2) Neuhaus (# US 2002/0000190) discloses a printing system (figure: 3) in the disclosure of Neuhaus, the transfer drum 6 has the pattern to be printed formed therein in the form of holes in its surface to be filled with the ink (coating liquid), and the heat bar 22 applies the heat to the entire surface of the opposite side of the drum and not to selected regions of the drum. Neuhaus is silent about “c) an imaging station at which energy in the form of electromagnetic (EM) radiation is applied via the rear side of the transfer member to selected regions of the particles coated imaging surface to render the particles thereon tacky within the selected regions; and d) a transfer station at which the imaging surface and the surface of the substrate, or respective segments thereof, are pressed against one another to cause transfer to the surface of the substrate of only the regions of the particle coating that have been rendered tacky, wherein (e) the rear side of the transfer member is formed of a body transparent to the EM radiation, and (f) an EM radiation absorbing layer made of an elastomeric silicone is provided on the front side of the transfer member adjoining the transparent body, the imaging surface being formed on, or as part of, the radiation absorbing layer.”
(3) Ikuno et al. (# US 2010/0075843) discloses a printing system (figure: 3) unlike in the instant application, Ikuno et al. are silent about “c) an imaging station at which energy in the form of electromagnetic (EM) radiation is applied via the rear side of the transfer member to selected regions of the particles coated imaging surface to render the particles thereon tacky within the selected regions; and d) a transfer station at which the imaging surface and the surface of the substrate, or respective segments thereof, are pressed against one another to cause transfer to the surface of the substrate of only the regions of the particle coating that have been rendered tacky, wherein (e) the rear side of the transfer member is formed of a body transparent to the EM radiation, and (f) an EM radiation absorbing layer made of an elastomeric silicone is provided on the front side of the transfer member adjoining the transparent body, the imaging surface being formed on, or as part of, the radiation absorbing layer.”
(4) May et al. (# US 2003/0067529) discloses a printing system (figure 2-3), unlike in the instant application, May et al. are silent about “c) an imaging station at which energy in the form of electromagnetic (EM) radiation is applied via the rear side of the transfer member to selected regions of the particles coated imaging surface to render the particles thereon tacky within the selected regions; and d) a transfer station at which the imaging surface and the surface of the substrate, or respective segments thereof, are pressed against one another to cause transfer to the surface of the substrate of only the regions of the particle coating that have been rendered tacky, wherein (e) the rear side of the transfer member is formed of a body transparent to the EM radiation, and (f) an EM radiation absorbing layer made of an elastomeric silicone is provided on the front side of the transfer member adjoining the transparent body, the imaging surface being formed on, or as part of, the radiation absorbing layer.”
(5) Stowe et al. (# US 2012/0103212) discloses a printing system (figure: 1). Unlike in the instant application, May et al. are silent about “c) an imaging station at which energy in the form of electromagnetic (EM) radiation is applied via the rear side of the transfer member to selected regions of the particles coated imaging surface to render the particles thereon tacky within the selected regions; and d) a transfer station at which the imaging surface and the surface of the substrate, or respective segments thereof, are pressed against one another to cause transfer to the surface of the substrate of only the regions of the particle coating that have been rendered tacky, wherein (e) the rear side of the transfer member is formed of a body transparent to the EM radiation, and (f) an EM radiation absorbing layer made of an elastomeric silicone is provided on the front side of the transfer member adjoining the transparent body, the imaging surface being formed on, or as part of, the radiation absorbing layer.”
(6) Landa (# US 2019/0322099) discloses a  printing system is disclosed for thermal transfer printing onto a surface of a substrate. The system comprises a transfer member having opposite front and rear sides with an imaging surface on the front side, a coating station at which a monolayer of particles made of, or coated with, a thermoplastic polymer is applied to the imaging surface, an imaging station at which energy is applied via the rear side of the transfer member to selected regions of the particles coated imaging surface to render the particles thereon tacky within the selected regions, and a transfer station at which said imaging surface of said transfer member and the substrate surface are pressed against each other to cause transfer to the surface of the substrate of only the regions of the particle coating that have been rendered tacky. In the invention, the imaging station comprises a thermal print head in thermal contact with the rear side of the transfer member and operative to apply energy to the particles on the imaging surface by heat conduction through the transfer member (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853